United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.G., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
FEDERAL EMERGENCY MANAGEMENT
AGENCY, Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Jacqueline Shanahan, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 16-1434
Issued: June 26, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JURISDICTION
On June 30, 2016 appellant, through counsel, filed a timely appeal from a June 1, 2016
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to modify OWCP’s June 15, 2011
loss of wage-earning capacity determination.
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board. The facts as presented in the Board’s
prior decision are incorporated herein by reference. The relevant facts appear below.
In a February 15, 2013 decision,3 the Board affirmed OWCP’s March 1, 2012 decision,
finding that OWCP had properly adjusted appellant’s compensation to zero effective June 5,
2011 based on his ability to earn wages in the constructed position of operations manager.4 The
Board determined that OWCP had properly relied on the professional assessment of appellant’s
vocational rehabilitation counselor in finding that he was vocationally able to perform the
operations manager position and that it was reasonably available within his commuting area.5
The Board further found that OWCP properly determined that appellant could physically
perform the duties of the operations manager position.6
On July 15, 2013 appellant, through counsel, requested reconsideration of his claim. He
submitted several reports from attending physicians. In March 14, 2012 and January 3, 2013
work capacity evaluation form reports (Form OWCP-5c), Dr. Wood indicated that appellant
must perform sedentary duty with the ability to sit or stand at will.7 He advised that appellant
could work on a full-time basis with these conditions. In a January 5, 2013 narrative report,
Dr. Wood noted that appellant could only return to sedentary work for eight hours per day with
the ability to sit and stand at will and that he could not lift, carry, push, or pull more than 20
pounds. In an April 2, 2013 narrative report, Dr. Sharmila Mudgal, an attending Board-certified
occupational medicine physician, determined that appellant could work in a full-time position
3

Docket No. 12-1218 (issued February 15, 2013).

4

OWCP accepted that on June 1, 2006 appellant, then a 63-year-old logistical support worker, sustained a tear of
the horn of his right knee posterior meniscus and a sprain/strain of his right knee. The accepted conditions were
later expanded to include cervical radiculopathy. Appellant stopped work on June 5, 2006 and did not return. He
underwent OWCP-approved right knee surgery, including meniscectomy, on November 6, 2006. Appellant received
disability compensation on the daily rolls beginning July 23, 2006 and on the periodic rolls beginning July 8, 2007.
On February 16, 2010 appellant was referred to an OWCP-sponsored vocational rehabilitation program and his
vocational rehabilitation counselor later found that he could work in the constructed position of operations manager,
a position bearing the official title “Manager, Operations” in the U.S. Department of Labor’s Dictionary of
Occupational Titles (DOT). The position was classified as sedentary in the DOT, and it required occasional lifting
of up to 10 pounds and brief periods of standing and walking.
5

Appellant’s vocational rehabilitation counselor made a determination that the operations manager position was
reasonably available in appellant’s commuting area according to the State Employment and Training Office and she
noted that position openings were also identified on the internet. She found that appellant was vocationally capable
of performing the position, noting that he had a Master of Business Administration degree with 27 years of
experience as an operations specialist in the transportation field.
6

On March 11, 2011 Dr. Robert Wood, an attending Board-certified orthopedic surgeon, determined that
appellant could work eight hours per day performing sedentary duty work and the Board found that this opinion
showed that he could physically work as an operations manager. The Board also found that OWCP properly denied
appellant’s subpoena request. In a June 14, 2013 order, Docket No. 16-1434 (issued June 14, 2013), the Board
denied appellant’s petition for reconsideration of the February 15, 2013 decision.
7

In the January 3, 2013 report, Dr. Wood noted that appellant could lift, push, and pull up to 20 pounds, but that
he could not engage in squatting or kneeling.

2

that was mostly sedentary with no significant lifting, carrying, bending, stooping, or twisting.
She noted that appellant needed to change his position at will for comfort.
In an August 29, 2013 decision, OWCP found that it had properly adjusted appellant’s
compensation to zero effective June 5, 2011 based on his ability to earn wages in the constructed
position of operations manager.
On October 15, 2013 appellant, through counsel, requested reconsideration of OWCP’s
August 29, 2013 decision. He submitted additional reports of Dr. Wood. In a January 6, 2013
Form OWCP-5c, Dr. Wood noted that appellant could perform sedentary work for eight hours
per day with the ability to sit and stand at will. In a January 6, 2014 narrative report, he advised
that appellant could perform sedentary activities as indicated by Dr. Mudgal in early-2013.
In a March 12, 2014 decision, OWCP denied modification of its August 29, 2013
decision, noting that it had properly adjusted appellant’s compensation effective June 5, 2011
based on his ability to earn wages in the constructed position of operations manager.
On March 9, 2015 OWCP received a request for reconsideration of OWCP’s March 12,
2014 decision. Counsel argued on behalf of appellant that OWCP improperly adjusted his
compensation effective June 5, 2011 based on his ability to earn wages in the constructed
position of operations manager. She also argued that previously submitted medical evidence
produced after June 5, 2011 showed that appellant had an increased disability that prevented him
from working in the constructed position of operations manager. A second copy of the request
for reconsideration was received by OWCP on March 9, 2015.
In an April 17, 2015 decision, OWCP denied appellant’s request for reconsideration of
the merits of his claim because his request was untimely filed and failed to demonstrate clear
evidence of error. It found that his reconsideration request was untimely, indicating that it was
received on March 9, 2015, more than one year after OWCP’s March 12, 2014 decision. OWCP
then found that the evidence and argument submitted by appellant in support of his
reconsideration request did not demonstrate clear evidence of error in its March 12, 2014
decision.
In a February 8, 2016 decision,8 the Board set aside OWCP’s April 17, 2015 decision
finding that, in its April 17, 2015 decision, OWCP improperly determined that appellant had
filed an untimely request for reconsideration of its March 12, 2014 decision. The Board found
that his reconsideration request was in fact timely because it was received on March 9, 2015, a
date less than one year after OWCP’s March 12, 2014 decision. The Board remanded the case to
OWCP for consideration of appellant’s timely reconsideration request under the standards for
timely reconsideration requests, to be followed by the issuance of an appropriate decision.
In a June 1, 2016 decision, OWCP denied modification of its March 12, 2014 decision,
noting that OWCP properly adjusted appellant’s compensation effective June 5, 2011 based on
his ability to earn wages in the constructed position of operations manager.

8

Docket No. 16-0038 (issued February 8, 2016).

3

LEGAL PRECEDENT
Under section 8115(a) of FECA, wage-earning capacity is determined by the actual
wages received by an employee if the earnings fairly and reasonably represent his or her wageearning capacity. If the actual earnings do not fairly and reasonably represent wage-earning
capacity, or if the employee has no actual earnings, his wage-earning capacity is determined with
due regard to the nature of his injury, degree of physical impairment, usual employment, age,
qualifications for other employment, the availability of suitable employment, and other factors
and circumstances which may affect his wage-earning capacity in his disabled condition.9
Wage-earning capacity is a measure of the employee’s ability to earn wages in the open labor
market under normal employment conditions.10 The job selected for determining wage-earning
capacity must be a job reasonably available in the general labor market in the commuting area in
which the employee lives.11
Once the wage-earning capacity of an injured employee is determined, a modification of
such determination is not warranted unless there is a material change in the nature and extent of
the injury-related condition, the employee has been retrained or otherwise vocationally
rehabilitated or the original determination was, in fact, erroneous.12 The burden of proof is on
the party attempting to show a modification of the loss of wage-earning capacity determination.13
ANALYSIS
The Board finds that this case must be remanded to OWCP for further development
because OWCP has not considered the question of whether appellant met his burden of proof to
modify OWCP’s June 15, 2011 loss of wage-earning capacity determination.
In this case, OWCP essentially determined that the issue presented was whether it had
met its burden of proof to adjust appellant’s compensation, effective June 5, 2011, based on his
ability to earn wages in the constructed position of operations manager. Under the circumstances
of this case, however, the Board finds that the issue presented was whether appellant met his
burden of proof to modify OWCP’s June 15, 2011 loss of wage-earning capacity determination.
As noted above, the question of whether a given claimant has met his or her burden of
proof to modify a loss of wage-earning capacity determination involves a three-prong standard.14
Once the wage-earning capacity of an injured employee is determined, a modification of such
determination is not warranted unless there is a material change in the nature and extent of the
9

E.W., Docket No. 14-584 (issued July 29, 2014); 5 U.S.C. § 8115(a).

10

Albert L. Poe, 37 ECAB 684, 690 (1986).

11

Id.

12

C.R., Docket No. 14-111 (issued April 4, 2014); Sharon C. Clement, 55 ECAB 552 (2004).

13

See T.M., Docket No. 08-975 (issued February 6, 2009).

14

See supra note 12.

4

injury-related condition, the employee has been retrained or otherwise vocationally rehabilitated
or the original determination was, in fact, erroneous.15 With respect to the third prong of this
test, the Board notes that it affirmed OWCP’s March 1, 2012 decision, finding that OWCP had
properly adjusted appellant’s compensation to zero effective June 5, 2011 based on his ability to
earn wages in the constructed position of operations manager. The Board determined in that case
that OWCP had properly found that appellant was vocationally and physically able to perform
the operations manager position and that it was reasonably available within his commuting area.
The Board has held that, when a wage-earning capacity determination has been issued
and a claimant submits evidence with respect to disability for work, OWCP must evaluate the
evidence to determine if modification of wage-earning capacity is warranted.16 In this case,
appellant submitted medical evidence, including reports from his attending physicians,
Drs. Wood and Mudgal, which he claimed showed an increased disability that prevented him
from working in the constructed position of operations manager. The burden of proof to modify
OWCP’s June 5, 2011 loss of wage-earning capacity determination would be on appellant as he
is the party requesting modification.17
The Board finds that appellant’s claim for compensation raised the issue of whether he
met his burden of proof to modify OWCP’s June 15, 2011 loss of wage-earning capacity
determination. The case is remanded to OWCP for further development, including a
determination of whether appellant met his burden of proof to modify OWCP’s June 15, 2011
loss of wage-earning capacity determination. After carrying out this development, OWCP shall
issue a de novo decision on this matter.
CONCLUSION
The Board finds that the case is not in posture for decision regarding whether appellant
met his burden of proof to modify OWCP’s June 15, 2011 loss of wage-earning capacity
determination.

15

Id.

16

See generally Katherine T. Kreger, 55 ECAB 633 (2004). The Board notes that consideration of the
modification issue does not preclude OWCP from acceptance of a limited period of employment-related disability,
without a formal modification of the loss of wage-earning capacity determination. See id.
17

See supra note 13.

5

ORDER
IT IS HEREBY ORDERED THAT the June 1, 2016 decision of the Office of Workers’
Compensation Programs is set aside, and the case is remanded for further proceedings consistent
with this decision.
Issued: June 26, 2017
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

6

